Citation Nr: 0212984	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  00-04 413	)	DATE
	)
	)          

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, including as secondary to a left 
knee disorder.  

3.  Entitlement to service connection for chronic sexually 
transmitted diseases (claimed as herpes and genital warts).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
June 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  A left knee disorder is not related to the veteran's 
period of service or to any incident of service.

2.  Degenerative disc disease of the lumbar spine is not 
related to the veteran's period of service or to any incident 
of service, or to a service-connected disability.

3.  A chronic sexually transmitted disease, including herpes 
or genital warts, is not related to the veteran's period of 
service or to any incident of service. 


CONCLUSIONS OF LAW

1.  Service connection for a left knee disorder is not 
warranted in this case because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

2.  Service connection for degenerative disc disease of the 
lumbar spine, including as secondary to a left knee disorder 
is not warranted in this case because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

3.  Service connection for a chronic sexually transmitted 
disease, including herpes or genital warts, is not warranted 
in this case because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2001), 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
November 1999 rating decision, and in the February 2001 and 
the August 2002 supplemental statements of the case, and in 
the 2001 Board remand.  He was specifically informed of VA's 
duties under the VCAA in a letter dated in February 2002.  He 
was told in that letter that he needed to provide evidence of 
the claimed disabilities, and that VA would help him obtain 
the evidence if VA was told of the existence of the evidence.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed.  

It is noted that the last supplemental statement of the case, 
dated in August 2002, was returned as undeliverable because 
the veteran had moved and left no forwarding address.  
Previous mailings to that address have not been returned, and 
the veteran has maintained that address during his appeal.  
No other address has been provided.  VA attempted to inform 
the veteran of which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  In the letters dated in May 
2001 and February 2002, the RO asked him to specify where he 
had received treatment and solicited releases to obtain his 
private records.  

The veteran had been scheduled for and informed of three VA 
examinations, though he failed to report for these 
examinations.  As noted, the last supplemental statement of 
the case was returned from what had previously been a proper 
address for the veteran.  When a veteran seeking benefits 
fails to report for any scheduled examinations, VA had no 
duty to "turn up heaven and earth to find [him]."  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  "The duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), affirmed on reconsideration, 1 Vet. App. 406 
(1991).  In light of the veteran's failure to report for 
examinations, additional efforts to notify and assist him are 
not warranted.  

The veteran's treatment records have been obtained.  The 
veteran has been informed of all pertinent laws and 
regulations through the statement of the case and the Board 
notes that the veteran has been provided notice and 
assistance as required in the VCAA.  No further assistance in 
this regard appears to be warranted.  Consequently, the Board 
finds that additional development of these matters, including 
development for a medical opinion, is not necessary.  38 
U.S.C.A. § 5103A(d)(1)) (West 1991 & Supp. 2001).  Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

II.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  
Certain diseases, including arthritis, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  
If a condition noted during service is not shown to have been 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  

In addition, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  In Allen v. 
Brown, 7 Vet. App. 439 (1995), the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) held that 
"disability" as set forth in 38 U.S.C.A. § 1110 (West 1991) 
"refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated."  
Allen, 7 Vet. App. at 448.  The Court found that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.

The veteran contends, in essence, that he is entitled to 
service connection for an injury of his left knee, a low back 
disorder and sexually transmitted diseases (STD's) allegedly 
contracted in service.  In support thereof, the veteran 
maintains that he experienced trauma to the left knee in 
service.  He notes that he did not injure his low back until 
after service, but he feels that the left knee injury in 
service was directly responsible for the low back condition.  
Finally, he notes that he was treated for venereal warts and 
observed to possibly have herpes in service, and he seeks to 
have residuals of those diseases service-connected.  

The record consists of service medical records, VA treatment 
records, a private medical report and the veteran's 
statements.  Service medical records show findings of and 
treatment for veneral warts on approximately five occasions, 
and one notation of probable herpes simplex.  A service 
examination report dated in December 1978 revealed a small 
venereal wart.  Service separation examination, however, was 
negative for any relevant findings related to these diseases.  
Service medical records also show one entry of injured left 
knee in March 1977.  The veteran had reported a 10 day 
history of effusion along with a history of an effusion about 
12 to 14 months earlier.  Examination yielded an assessment 
of probable effusion suprapatellar secondary to weight 
lifting.  The veteran was treated with heat and an ace 
bandage wrap and told to return as needed.  There are no 
other pertinent entries regarding the left knee.  Also, there 
is one entry indicating a pulled muscle in the upper back but 
no other entries relevant to the back.  The service 
separation examination report fails to note relevant findings 
for either the back or the knee. 

VA outpatient treatment records dated from 1991, 1997 through 
1999 reveal a rib resection in 1991, along with back pain and 
alcohol abuse from 1997 through 1999.  There are findings of 
degenerative joint disease and bulging discs are noted.  VA 
records show hepatitis C treatment.  

A letter from his private doctor shows treatment for alcohol 
abuse in November 1999.  

In order to determine the exact nature of the veteran's 
alleged disabilities, the Board remanded the matter in 
September 2001 so that an examination could be conducted for 
each of the claimed disabilities.  The veteran was informed 
of these scheduled examinations at his last known address but 
failed to report to the examinations. 

As to the claimed STD's and the left knee, the Board notes 
that there are no relevant post service findings of these and 
also that the service separation examination was negative for 
diagnosis or findings.  The only evidence of a current 
disability related to the noted venereal warts or possible 
herpes or the left knee injury in service is the veteran's 
contentions.  While the veteran is competent to describe the 
symptoms that he experienced, his statements are without 
significant probative value in regard to the issues at hand, 
as the veteran has not been shown to possess the medical 
training or expertise needed to render a competent opinion as 
to diagnosis or medical causation.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, the 
veteran's personal belief that he has a current disability 
such as an STD or a left knee injury and that a relationship 
exists between the disability and his naval service cannot 
serve to prove that the disability for which the veteran 
claims service connection was incurred in or aggravated by 
service.  In the absence of medical evidence establishing a 
relationship between a current STD or left knee injury and 
service, the preponderance of the evidence is against the 
claim of service connection for such disabilities.  The 
benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence 
regarding the merits of these issues.  That doctrine is not 
for application in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.  

As to the alleged degenerative disc disease of the lumbar 
spine, the Board notes that the veteran was diagnosed by VA 
as having degenerative joint disease in 1997, many years 
after service.  No doctor or other health care provider that 
actually reviewed the history of the veteran's back problem 
actually opined that there was a relationship between a back 
disorder and service.  In fact, the veteran actually claims 
the back disorder was secondary to the left knee injury.  
Service connection is not in effect for the left knee injury, 
so by definition secondary service connection in this case is 
precluded.  See 38 C.F.R. § 3.310.  Further, as to direct 
service connection, the preponderance of the evidence is 
against the claim.  No medical evidence supports the 
veteran's assertions regarding a relationship between his 
degenerative disc disease of the lumbar spine noted in 1997 
and 1998 and service or a service-connected disability.  

Thus, the only evidence providing an etiological relationship 
between degenerative disc disease of the lumbar spine and 
service is the veteran's contentions.  Again, while the 
veteran is competent to describe the symptoms that he 
experienced, he lacks the aforementioned medical expertise 
and his statements are without significant probative value in 
regard to the issue at hand.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Again, the 
veteran's personal belief that a relationship exists between 
his back disorder and his naval service cannot serve to prove 
that the disability for which the veteran claims service 
connection was incurred in or aggravated by service.  In the 
absence of medical evidence establishing a relationship 
between the back disorder and service, the preponderance of 
the evidence is against the claim.  The benefit of the doubt 
has been considered, but there is not an approximate balance 
of positive and negative evidence regarding the merits of 
this issue.  That doctrine is not for application in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.


ORDER

Service connection for a left knee disorder is denied.

Service connection for degenerative disc disease of the 
lumbar spine including as secondary to a left knee disorder 
is denied.

Service connection for chronic sexually transmitted diseases 
(STD's) (claimed as herpes and genital warts) is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

